715 N.W.2d 819 (2006)
475 Mich. 883
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Doug Lewis HENNING, Defendant-Appellant.
Docket No. 130448.
Supreme Court of Michigan.
June 21, 2006.
On order of the Court, the application for leave to appeal the October 21, 2005 *820 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, J., would hold this case in abeyance for People v. Houlihan (Docket No. 128340).